DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Previous Office Action
Upon further consideration, the indication of allowable subject matter set forth in the previous Office action is withdrawn.
The Examiner’s interpretation of the “activation device” set forth in the prior Office action is withdrawn in view of further review of the disclosure which states that the activation device may be a switch.
Upon further consideration and review of the disclosure the rejection of claims 1-14 under 35 USC 112(b) set forth in the prior Office action is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  “an switch” should be “a switch”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of exit nozzles".  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 10 should depend from claim 7.
Claim 13 recites the limitation "the predetermined activation time".  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 13 should depend from claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20160289884 by Kim et al.

As to claim 2, Kim discloses a top cover (fig. 2), the cap cleaning device being integral with or mounted to the top cover.
As to claim 11, Kim discloses a washing machine comprising a cabinet 10 (fig. 1); a tub 21; a basket 22; a controller 550 (para. 250); water valves 312a, 322a (fig. 14); a cap cleaning device comprising a body defining a docking port, inlet, and spout with a nozzle (figs. 2 and 15, spout 370 and surrounding structures capable of receiving a cap, spout having an inlet from supply pipe 350); and a switch 513 (fig. 2) connected to the controller to cause the water valve to open and spray water through the spout (para. 233, note that the location of the switch may be in the vicinity of the spout at the side of the door assembly).
As to claim 12, Kim discloses that the controller is configured to cause the water valve to close after a predetermined activation time has elapsed (para. 311).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160289884 by Kim et al. in view of U.S. Patent Application Publication 20160345799 by Hite et al.
As to claim 4, Kim teaches an inlet port defining an inlet to its spout 370 (fig. 15), but it does not teach that the inlet port has barbed projections to connect to the supply pipe 350.  However, one of ordinary skill in the art would have recognized as obvious to use barbed projections.  Hite teaches that a fluid inlet 130 (fig. 5) with barbed projections is a suitable connection for a water inlet for a domestic appliance (para. 34).  One of ordinary skill in the art would have had a reasonable expectation of success to use barbed projections for their known and customary use in the art, as demonstrated by the teachings of Hite.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160289884 by Kim et al. in view of U.S. Patent Application Publication 20090249838 by Kim et al. (hereinafter “Kim ‘838”).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160289884 by Kim et al.
As to claim 13, while Kim does not explicitly teach a predetermined activation time, one of ordinary skill in the art would have recognized as obvious that a time of “about five seconds” would have been within the scope of Kim’s teachings and would have produced expected results for the intended use and function of the water spout taught by Kim.

Allowable Subject Matter
Claims 3, 5, 6, 8, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SPENCER E BELL/             Primary Examiner, Art Unit 1711